COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-04-361-CV





CURTIS R. FRANCIS	APPELLANT



V.





TEXAS DEPARTMENT OF CRIMINAL	APPELLEES

JUSTICE-INSTITUTIONAL DIVISION, 

RICHARD WARDEN, DELORES 

THORNTON, AND JASON 

HARDEGREE





----------



FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY



----------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

------------

On December 14, 2004, we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid. 
Tex. R. App. P. 
42.3(c).  Appellant has not paid the $125 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court's order of July 21, 1998,
(footnote: 2) we dismiss the appeal.  
See 
Tex. R. App. P
. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P
. 5.

PER CURIAM





PANEL D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.	



DELIVERED: January 27, 2005



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals,” 
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).